MEMORANDUM *
Maria Auxiliadora Ruiz-Centeno, a Nicaraguan national, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) order denying her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
The evidence does not compel the conclusion that Ruiz-Centeno suffered past persecution. The threats of Sandinista official Blas Espinales were not “so menacing as to cause significant actual ‘suffering or harm.’ ” Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (quoting Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997)). Nor does the evidence compel a finding that future persecution is an objectively reasonable possibility. The IJ reasonably determined that Ruiz-Centeno’s fear of future persecution in Nicaragua “is too speculative to support an asylum claim.” Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005).
By failing to establish eligibility for asylum, Ruiz-Centeno necessarily fails to demonstrate eligibility for withholding of removal. See Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir.2005).
*466Because we reach the merits of the IJ’s decision, it would be “unnecessary and duplicative” for us to review Ruiz-Centeno’s argument that the BIA improperly streamlined her case pursuant to 8 C.F.R. § 1003.1(e)(4)(i). Nahrvani, 399 F.3d at 1154-55 (quoting Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003)).
PETITION DENIED.
In order to afford Ruiz-Centeno the opportunity to seek a stay of removal from the BIA pending resolution of her motion to reopen, we stay our mandate for 90 days from the date of this memorandum. See Bu Roe v. INS, 771 F.2d 1328, 1335 (9th Cir.1985).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.